       Case 4:18-cv-07229-YGR Document 150 Filed 12/04/20 Page 1 of 3



 1    Juanita R. Brooks (CA SBN 75934)           EDWARD G. POPLAWSKI (SBN 113590)
      brooks@fr.com                              epoplawski@wsgr.com
 2    Roger A. Denning (CA SBN 228998)           OLIVIA M. KIM (SBN 228382)
      denning@fr.com                             okim@wsgr.com
 3    Jason W. Wolff (CA SBN 215819)             TALIN GORDNIA (SBN 274213)
      wolff@fr.com                               tgordnia@wsgr.com
 4
      Ryan P. O’Connor (CA SBN 253596)           WILSON SONSINI GOODRICH & ROSATI
 5    oconnor@fr.com                             633 West Fifth Street, Suite 1550
      Megan A. Chacon (CA SBN 304912)            Los Angeles, CA 90071
 6    chacon@fr.com                              Telephone: (323) 210-2901
      FISH & RICHARDSON P.C.
 7    12860 El Camino Real, Suite 400            RYAN R. SMITH (SBN 229323)
      San Diego, CA 92130                        rsmith@wsgr.com
 8
      Phone:(858) 678-5070 /Fax:(858) 678-5099   CHRISTOPHER D. MAYS (SBN 266510)
 9                                               cmays@wsgr.com
      Robert P. Courtney (CA SBN 248392)         WILSON SONSINI GOODRICH & ROSATI
10    courtney@fr.com                            650 Page Mill Road
      FISH & RICHARDSON P.C.                     Palo Alto, CA 94304-1050
11    3200 RBC Plaza                             Telephone: (650) 493-9300
12    60 South 6th Street
      Minneapolis, MN 55402                      Attorneys for Defendant
13    Phone:(612) 335-5070 /Fax:(612) 288-9696   QUALYS INC.
14    Proshanto Mukherji (pro hac vice)
      mukherji@fr.com
15    FISH & RICHARDSON P.C.
16    One Marina Park Drive
      Boston, MA 02210
17    Phone:(617) 542-5070/ Fax (617) 542-8906

18    Attorneys for Plaintiff
      FINJAN LLC
19

20

21                          IN THE UNITED STATES DISTRICT COURT

22                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
23
      FINJAN LLC,                                 CASE NO.: 4:18-cv-07229-YGR
24
                     Plaintiff,                   STIPULATION AND [PROPOSED]
25                                                ORDER RE DISMISSAL OF CERTAIN
             v.                                   PATENTS-IN-SUIT AND
26
                                                  COUNTERCLAIMS
27    QUALYS INC.,
                                                 Judge: Hon. Yvonne Gonzalez
28                                               Rogers
                         Defendant
     CASE NO. 4:18-cv-07229-YGR                                  STIPULATION AND [PROPOSED] ORDER
       Case 4:18-cv-07229-YGR Document 150 Filed 12/04/20 Page 2 of 3



 1          In an effort to narrow and streamline the issues before the Court, Plaintiff Finjan LLC

 2   (“Finjan”) and Defendant Qualys Inc. (“Qualys”) hereby agree and stipulate:

 3          Finjan’s claims for infringement of U.S. Patent Nos. 6,965,968, 7,975,305 and 8,141,154

 4   (Counts V, VI, IX, X, and XIII of Dkt. No. 1) are dismissed with prejudice pursuant to Federal

 5   Rule of Civil Procedure 41(a)(2).

 6          Qualys’s counterclaims relating to the aforementioned patents (Fifth, Sixth, Ninth, Tenth,

 7   Thirteenth, Fourteenth, Sixteenth, Seventeenth, and Eighteenth Counterclaims of Dkt. No. 62, in

 8   so far as they relate to the aforementioned patents) are also dismissed.

 9          Each party shall bear its own costs and fees pertaining to the dismissed claims.

10          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
11
      Dated: November 25, 2020                        *
12

13
                                                      By: /s/ Jason W. Wolff
14                                                       Jason W. Wolff
                                                         Attorneys for Plaintiff
15                                                       FINJAN LLC
16
                                                      WILSON SONSINI GOODRICH & ROSATI
17

18
                                                      By: /s/ Ryan R. Smith
19                                                       Ryan R. Smith
                                                         Attorneys for Defendant
20                                                       QUALYS INC.
21

22

23

24

25

26

27

28

     CASE NO. 4:18-cv-07229-YGR                       1                  STIPULATION AND [PROPOSED] ORDER
       Case 4:18-cv-07229-YGR Document 150 Filed 12/04/20 Page 3 of 3



 1                                    CONCURRENCE IN FILING
 2          I, Jason W. Wolff, hereby attest that the concurrence to the filing of this document has

 3   been obtained from each signatory hereto.

 4                                                 /s/ Jason W. Wolff
                                                  Jason W. Wolff
 5
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
 6

 7
     Dated: 12/4/2020                             ____________________________________
 8                                                            Hon. Yvonne Gonzalez Rogers
                                                           UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     CASE NO. 4:18-cv-07229-YGR                      2                  STIPULATION AND [PROPOSED] ORDER
